AO 93C (08/18) Warrant bv Telephone or Other Reliable Electronic Means                      D Original            :Vi
                                                                                                                   ffl j^g gflC ,
                                                                                                                                     W man
                                                                                ^                   _                districtcourt of guam
                                           United States District Court
                                                                             for the
                                                                                                                            MAR 0 2 2021
                                                                         District of Guam


                  In the Matter of the Search of
                                                                                                                      JEANNE ft QUINATA
            {Briefly describe theproperty to be searched                                                               CUTtf OF COURT
             or identify the person by name and address)
One (1) U.S. Priority Mail Package Bearing the Printed Address of
                                                                                       Case No. MJ- 21 - Q0 0 25
        Vincent Campos, P.O. Box 8455, Agat, GU 96928
               (Further described in Attachment A)


                WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

To:      Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the                              District of                 Guam
(identify the person or describe theproperty to be searched and give its location):
  One (1) U.S. Priority Mail Package Bearing the Printed Address of Vincent Campos, P.O. Box 8455, Agat, GU 96928. Further
  described in Attachment A.




         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person ordescribe the property to beseized):
 Controlled substance held in violation of Title 21, United States Code, Sections 841(a)(1), 843(b) & 846. Items of personal
  property tending to identify the person(s) ownership and control of the package which is subject to this warrant. Proceeds from
  the sale of controlled substances.




          YOU ARE COMMANDED to execute this warrant on or before                   March 2, 2021         (not toexceed 14 days)
      lyj in the daytime 6:00 a.m. to 10:00 p.m. O at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventor,'
as required by law and promptly return this warrant and inventory to                                          Michael J. Bordallo            .
                                                                                                         (United States Magistrate Judge)

      bU Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
      $ for 30 days (not to exceed30)              O until, the facts justifying, the later specific date of                                 .

Date and time issued:              9/l^j^l f) :9l?#\
                                     7     /                                                r
                                                                                                /ZrA^/Zo^rf^     Judge's signature

City and state:     Hagatna, Guam                                                           MICHAEL J. BORDALLO, U.S. Magistrate Judge
                                                                                                               Printed name and title



                                                                          ORIGINAL
                               Case 1:21-mj-00025 Document 2 Filed 03/02/21 Page 1 of 4
AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)

                                                                             Return

Case No.:                                Date and time warrant executed:                  Copy of warrant and inventory left with:


Inventor)' made in the presence of:

Inventory of the property taken and name(s) of any person(s) seized:




                            CcAvhw papcr




                                                                         Certification




        I declare under penalty of perjury that this inventoiy is correct and was returned along with the original warrant to the
designated judge.




Date:       @M*j.
            CHlUld-j                                                              /S&Z&l.
                                                                                   £/            Executing officer's signature


                                                                                      *             Printed name and title




                              Case 1:21-mj-00025 Document 2 Filed 03/02/21 Page 2 of 4
                                      ATTACHMENT A


       One (1) U.S. Priority Mail package is further described as a package bearing tracking

number 9505 5154 6093 1040 6199 79, with $15.50 in U.S. Postage, and addressed as follow:

       FROM:                                       TO:
      AARON FLORES                                 VINCENT CAMPOS
      4701 NW WALGREN DR                            P.O. BOX 8455
       SILVERDALE, WA 98383                        AGAT, GU 96928




       The CAMPOS package weighs approximately 4 pounds 15 ounces and measures

approximately 1" X 8" X 5."




           Case 1:21-mj-00025 Document 2 Filed 03/02/21 Page 3 of 4
Case 1:21-mj-00025 Document 2 Filed 03/02/21 Page 4 of 4
